DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments, see page 10, filed 12/14/2020, with respect to claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. The applicant suggests to refer to paragraphs 0028, 0063, 0066 and 0077 to avoid means-plus-function recitation which the Examiner referred to but found no specific structure/device of the units recited. The terms, “state detection unit”, “control unit” and “operation detection unit” are generic place holder and does not represent any particular structure/device as understood by one skilled in the art. Furthermore, in the remarks, applicant has not provided evidence of which particular element is the structure recited in the claims. In absence of such, Examiner respectfully disagrees with applicant’s assentation that claim does not invoke 112 (f). The Examiner maintains the position that claimed “state detection unit”, “control unit” and “operation detection unit”  are interpreted under 35 U.S.C. 112(f). The one of ordinary skills in the art, while reading the claims, is subjected to look back into the specification to understand what these units are. Therefore, it would be appropriate to construe these claims to cover the corresponding structures, material or acts described in the specification or any equivalents thereof. 

Reasons for allowance
3.	Claims 1-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement for reasons for allowance, after through updated search and reconsideration:

	Tamura et al. (US 20150204658 A1) discloses the general teachings of a position detecting device, a position detecting system, and a controlling method of a position detecting device using the projector and pen (Fig. 1, Fig. 2).
Qiao et al. (US 20180164904 A1) discloses the general teachings of active stylus that synchronize and interact with touch-sensitive display device (Figs 1-3).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of claimed invention as a whole. Specifically, a control unit which changes an operation of the signal transmitter according to the state detected by the state detection unit; and an operation detection unit which detects an operation on the electronic pen, wherein the control unit decides the operation of the signal transmitter, based on a combination of the operation detected by the operation detection unit and the state detected by the state detection unit in the manner claimed, in the context of controlling the communication target apparatus such as projector based on operation state detected by an electronic pen, is not sufficiently taught or suggested in the prior art.
Independent claim 12 recites similar specific details from claim 1 and allowable for the same reasons.
As per claim 13, the prior art, whether considered alone or in combination, fail to disclose the technical features of claimed invention as a whole. Specifically, changing an operation of the signal transmitter according to the detected state, wherein whether or not a period during which the signal transmitter does not receive the synchronization signal is equal to or longer than a predetermined time is detected as the reception state in the signal transmitter, in the manner claimed, in the context of controlling the communication target apparatus such as projector based 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693